BOREMAN, Circuit Judge
(concurring specially):
These cases were first considered and decided by a panel of three judges. I was a member of that panel. Judge Winter wrote the majority opinion in which I concurred, District Judge Lewis dissenting. 4 Cir., 433 F.2d 124.
At the risk of being charged (not undeservedly, perhaps) with vacillation or indecision, upon further reflection and consideration I am persuaded to join Chief Judge Haynsworth in his opinion prepared for the court sitting en banc and those who have indicated their ac*62ceptance of his views. Frankly, it is my usual inclination to avoid retroactive application of decisions wherever possible. Experience tends to demonstrate in so many instances the intricate, vexatious and virtually unsolvable problems which are presented in attempting to apply the principle of retroactivity to a new rule. I am impressed by Chief Judge Hayns-worth’s analysis of the factors which weigh so heavily in favor of prospective application of our decision in Nelson v. Peyton, 415 F.2d 1154.
In attempting to minimize my feeling of embarrassment in announcing withdrawal from my earlier position, I might derive some comfort from the statement attributed by an anonymous source to Mahatma Gandhi, the martyred Hindu nationalist leader of India. As I recall, his philosophical statement goes something like this:
My aim is not to be consistent with any previous statement I have made on a given question, but to be consistent with truth as it may present itself to me at a given moment.
I concur.